Citation Nr: 1219935	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim.

The Veteran was scheduled to appear at the St. Paul RO to have a personal hearing before a Veterans Law Judge.  However, in September 2009 the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2011).

The Board remanded the claim in May 2011 for additional development.  The requested development having been completed the matter again is before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current diagnosis of diabetes mellitus, type II, that is etiologically related to a disease, injury, or event in service, to include exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2008 and June 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any alleged current diabetes mellitus, type II, and any event, injury, or disease in service.  Specifically, there is no evidence of an in-service diagnosis of diabetes mellitus, type II; no credible evidence of continuity of symptomatology from service; the preponderance of the evidence is against exposure to herbicides in service; and no competent and credible evidence otherwise linking diabetes mellitus, type II, to the Veteran's military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

As such, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Based on the June 2011 notice letter, the June 2011 request to and July 2011 response from the U.S. Army & Joint Services Records Research Center (JSRRC), and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In reaching that conclusion, the Board acknowledges that the June 2011 JSRRC request did not include the Veteran's claimed exposure to herbicides from defoliating and spraying techniques used on a hill outside of the Veteran's barracks and post office after North Korean spies were captured, as discussed in a July 2009 statement from the Veteran and the May 2011 Board remand.  In that regard, the May 2011 Board remand directed the RO to clarify with the Veteran when and where his herbicide exposure occurred.  The June 2011 notice letter requested such clarification, but the Veteran did not respond.  While the May 2011 Board remand directed that the request to JSRRC include information regarding the above claimed herbicide exposure (in addition to his more concrete claim of exposure to herbicides along the demilitarized zone), in light of the Veteran's failure to fulfill his initial obligation to clarify the timeframe and specific location of the claimed herbicide exposure event and the otherwise general nature of the claimed event that noted herbicide use only on a "hill" at some proximity to the Veteran's barracks, the Board concludes that the failure of the Appeals Management Center (AMC) to include this claimed event in the request to JSRRC was appropriate and that remand for further clarification is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, type II, within one year of service the above provision is not applicable.  

Alternatively, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Id.  

The Department of Defense (DoD) has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the Demilitarized Zone (DMZ), including a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  The DoD publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units subordinate to the 2nd Infantry Division and the 3rd Brigade of the 7th Infantry Division that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See "Herbicide Exposure and Veterans with Covered Service in Korea," 74 Fed. Reg. 36,640-48 (July 24, 2009).  Field artillery, signal and engineer troops also were supplied as support personnel to various elements of these Infantry Divisions during the time of the confirmed use of Agent Orange.

The Veteran believes that his current diabetes mellitus, type II, was caused by herbicide exposure in service.  At the time of his initial claim, in August 2008, the Veteran claimed that his exposure occurred as a result of his duties as a postal clerk, during which time he handled mail from Vietnam on a daily basis.  In a July 2009 statement, the Veteran also claimed exposure to herbicides from frequent trips to the DMZ to fulfill duties associated with his position as a postal clerk.  That statement also claimed herbicide exposure from defoliating and spraying techniques used on a hill outside of the Veteran's barracks and post office after North Korean spies were captured.  The Board acknowledges the Veteran's sincere belief that his current diabetes mellitus was caused by his military service.  In this case, however, the evidence fails to establish that the Veteran served along the DMZ where herbicides are documented to have been used, as Uijongbu, Korea (where the Veteran was stationed with the Tenth Army Postal Unit from July 1969 to July 1970) was approximately 19 miles from the DMZ.  The AMC sent the Veteran's dates of service in Korea and unit records to JSRRC for a determination as to whether he may have been otherwise exposed to herbicides during his service in Korea.  See M21-1MR, part IV, subpart ii, ch. 2, section C, 10, o.  A July 2011 response from JSRRC indicated that the Veteran's unit was stationed in Uijongbu, Korea, approximately 19 miles from the DMZ, and that the Tenth Army Postal Unit records did not document any specific duties performed by the unit members along the DMZ.  In light of the foregoing, the Board finds the Veteran's contentions of multiple trips to the DMZ in the course of his duties outweighed by the objective evidence of record to the contrary.

Furthermore, as to the Veteran's reports of herbicide use on a "hill" outside the barracks and post office following the capture of North Korean spies, the Board observes that the Veteran is competent to report that defoliants were used on a hill near his barracks.  However, he is not competent to report state that this localized herbicide use utilized the type of chemicals that constitute an "herbicide agent" for the purposes of service connection under 38 C.F.R. § 3.307.  In this regard, an herbicide agent, by regulation, would include the chemicals 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  The Veteran has presented no evidence that such a chemical that would meet the definition of an herbicide agent for VA purposes was used in conjunction with the hill nor has he submitted evidence to show that he is competent to render an opinion as to the chemical makeup of any substances used at that time.  

In light of the foregoing and given that the Veteran's service in Korea was not along the DMZ where herbicides were used and in the absence of other objective evidence of herbicide exposure, exposure to herbicide agents is not presumed and service connection is not warranted on a presumptive basis for diabetes mellitus, type II.  

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In that regard, the Veteran's service treatment records are wholly silent for complaints, treatment, or diagnoses of diabetes mellitus.  The Veteran's February 1969 entrance examination and December 1970 separation examination both include a urinalysis that was negative for albumin and sugar.  In contemporaneous Reports of Medical History, the Veteran denied a history of albumin or sugar in his urine.

Post-service medical records indicate a current diagnosis of diabetes mellitus.  The records indicate that the Veteran was first diagnosed with diabetes in 2000, or approximately 30 years after service.  

Thus, the Veteran had no in-service evidence of diabetes mellitus.  Nor does the claims file otherwise include lay evidence of a continuity of symptomatology since service, or include any evidence that a competent medical professional has linked the Veteran's current diabetes mellitus, type II, to his military service.  

The Board acknowledges the Veteran's assertions that his diabetes mellitus is the result of his military service.  Certainly, the Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He generally is not, however, competent to diagnose a medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current diabetes mellitus, type II, and his military service, to include claimed exposure to herbicides.  Thus, his statements regarding any such link are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that such a link being made by the Veteran especially problematic in this case where there is almost 30 years between military service and the Veteran's initial diagnosis and the absence of any continuity of symptomatology that has been attributed to the eventual diagnosis of diabetes mellitus.

In summary, the Veteran's service treatment records show no diabetes mellitus, type II, in service.  The Veteran did not receive treatment for or a diagnosis of diabetes mellitus for approximately 30 years after service.  No medical professional has ever attributed the Veteran's diabetes mellitus to his military service, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection on a direct basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus, type II, must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


